DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 18, 2022, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 C.F.R. 1.84(b). Photographs are not ordinarily permitted in utility patent applications. In this case, the subject matter of the application admits of illustration by drawings. Therefore, drawings are required in place of the photographs in Figs. 1 and 8-14.
The drawings are objected to as failing to comply with 37 C.F.R. 1.84(l) because the lines in Figs. 2-7 are not sufficiently dense and dark to permit adequate reproduction.
The drawings are objected to because, in Fig. 4, it appears that the reference character “42” with a lead line drawn to the shaft of the finger should read --44-- (consistent with Fig. 6 and para. 0038).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
In para. 0048, line 6, “fingers 30, 23” should read --fingers 30, 32--.
Appropriate correction is required.
Claim Objections
Claim 8 is objected to because of the following informalities:  
In claim 8, line 6, “less that” should read --less than--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1, 11, and 15, the limitation “a diameter substantially equal to that of a regulation foot golf hole” (claim 1, lines 7-8; claim 11, lines 6-7; claim 15, lines 6-7) renders the claims indefinite, because it is unclear what range of dimensions would be encompassed by “substantially equal” to that of a regulation foot golf hole. Applicant has disclosed that a regulation foot golf hole has a diameter of 50-52 centimeters (equivalent to 19.685-20.4724 inches) as defined by the American Footgolf Federation, Rule 3-2-10 (see specification, para. 0005). However, Applicant also discloses other ranges of diameter dimensions, including from about 18 inches to about 22 inches (para. 0030, lines 4-6) or different sizes (para. 0030, lines 7-8), or from about 19 inches to about 21 inches (para. 0033, lines 5-9). It is unclear how close to the regulation diameter of 50-52 centimeters the diameter must be to satisfy the claim limitation “substantially equal to that of a regulation foot golf hole.” Claims 2-10 are rejected in view of their dependency from claim 1. Claims 12-14 are rejected in view of their dependency from claim 11. Claims 16-18 are rejected in view of their dependency from claim 15. 
Regarding claim 9, there is insufficient antecedent basis in the claims for “the bending” and “the direction” in line 3. With respect to “the bending,” the examiner notes that the claims do not previously recite bending or require flexibility of the finger or shaft, such that it is unclear what “the bending” refers to. With respect to “the direction,” the examiner notes that the claim describes the taper as being “downwards” and “on one side.” It is unclear whether “the direction of the taper” refers to the downwards direction or to a direction towards the one tapered side of the shaft.
Regarding claim 16, the limitation “support members” (plural) in line 3 renders the claim indefinite, because the claim previously recites “at least one support member” in lines 1-2. It is unclear whether the claim requires a plurality of support members. For the purpose of examination, “the support members are” in line 3 will be interpreted to mean --the at least one support member is--.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, and 11-14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over McKain (US Patent No. 3,338,579, hereinafter McKain).
Regarding claim 1, McKain discloses a goal for foot golf (10, Fig. 1; col. 1, lines 20-23, “to entrap a ball kicked or propelled over the surface of a playing field”) comprising: a suspension platform (circular rim or ring 18; col. 3, lines 3-6) configured for suspension above the ground (col. 2, lines 42-45), the suspension platform (18) comprising a body (18) that is configured to support a plurality of fingers (20; col. 3, lines 3-6); and a plurality of outer fingers (20) extending downwards from the suspension platform (18), wherein the plurality of outer fingers (20) is disposed about the suspension platform (18) in a circular arrangement (col. 3, lines 4-6) having a diameter of around 22 inches (col. 3, line 50). The diameter of around 22 inches (or around 56 cm) disclosed by McKain is considered to be substantially equal to that of a regulation foot golf hole (e.g., 50-52 cm as defined by the American Footgolf Federation, Rule 3-2-10), particularly in view of Applicant’s disclosure that diameters in the range of about 18 inches to about 22 inches (or different sizes) are suitable for the goal of Applicant’s invention (para. 0030, lines 4-9). 
If there is any doubt regarding the examiner’s conclusion that the 22-inch/56-cm diameter disclosed by McKain is substantially equal to that of a regulation foot golf hole, then the examiner notes that diameters closer to the range of 50-52 cm (or about 20 inches) would not appear to function any differently than the exemplary diameter of 22 inches disclosed by McKain. In both cases, the circular arrangement of fingers serves to trap a soccer ball that rolls under the suspension platform (see McKain, col. 3, lines 3-13 and col. 3, lines 47-49; compare to Applicant’s para. 0032-0033). Therefore, the examiner concludes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of McKain by changing the diameter of the circular arrangement to be within the range of 50-52 cm, since the court has held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 3, McKain further discloses the body (18) of the suspension platform comprises a cut-out (see central opening of ring 18 in Fig. 1) extending through the body (18) that permits precipitation to pass through the suspension platform.
Regarding claim 8, McKain further discloses the plurality of outer fingers comprise an outer finger (20, Fig. 2) having a head (cross member 28 and/or stops 30; col. 3, lines 17-25) and a shaft (at location of reference number 20 in Fig. 2) each defining a width (Fig. 2), the body of the suspension platform (18) defines an opening (slot 22; col. 3, lines 14-15) defining a width (Fig. 2), and the width of the opening (22) being less than the width of the head (28, 30) but greater than the width of the shaft (as shown in Fig. 2), thereby enabling the shaft to be inserted through the opening (22) of the suspension platform (as shown in Fig. 1-2) while the head (28, 30) rests upon it (col. 3, lines 13-25).
Regarding claim 11, McKain discloses a goal for foot golf (10, Fig. 1; col. 1, lines 20-23, “to entrap a ball kicked or propelled over the surface of a playing field”) comprising: a suspension platform (circular rim or ring 18; col. 3, lines 3-6) to hang from a structure (posts 11; col. 2, lines 45-47), the suspension platform (18) comprising a body (18) that is configured to support a plurality of fingers (20; col. 3, lines 3-6); a plurality of outer fingers (20) extending downwards from the suspension platform (18), wherein the plurality of outer fingers (20) is disposed about the suspension platform (18) in a circular arrangement (col. 3, lines 4-6) having a diameter of around 22 inches (col. 3, line 50); and a plurality of attachment members (flexible rods 12; col. 2, lines 58-62) connected to the body (18) of the suspension platform that are configured to enable attachment of the suspension platform to a structure (posts 11; col. 2, lines 58-62). The diameter of around 22 inches (or around 56 cm) disclosed by McKain is considered to be substantially equal to that of a regulation foot golf hole (e.g., 50-52 cm as defined by the American Footgolf Federation, Rule 3-2-10), particularly in view of Applicant’s disclosure that diameters in the range of about 18 inches to about 22 inches (or different sizes) are suitable for the goal of Applicant’s invention (para. 0030, lines 4-9). 
If there is any doubt regarding the examiner’s conclusion that the 22-inch/56-cm diameter disclosed by McKain is substantially equal to that of a regulation foot golf hole, then the examiner notes that diameters closer to the range of 50-52 cm (or about 20 inches) would not appear to function any differently than the exemplary diameter of 22 inches disclosed by McKain. In both cases, the circular arrangement of fingers serves to trap a soccer ball that rolls under the suspension platform (see McKain, col. 3, lines 3-13 and col. 3, lines 47-49; compare to Applicant’s para. 0032-0033). Therefore, the examiner concludes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of McKain by changing the diameter of the circular arrangement to be within the range of 50-52 cm, since the court has held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 12, McKain further discloses the plurality of attachment members (12) comprises an attachment member that comprises a linkage (flexible rod 12) and a connecting means (nuts 13 and 15, Fig. 4; col. 2, lines 58-69), wherein the linkage (12) is connected at one end to the body (18) of the suspension platform (Fig. 3; col. 3, lines 40-46) and connected at the other end to the connecting means (13, 15, Fig. 4).
Regarding claim 13, McKain further discloses the body (18) of the suspension platform comprises a central opening (see Fig. 1), an outer edge (i.e., lower outer edge of ring 18), and a slit (slot 22, Fig. 2; col. 3, lines 14-15) extending from the central opening to the outer edge (i.e., as a through opening from the central opening to the outer lower edge of the ring 18). In McKain, the slit (22) opens a pathway through which a structure (e.g., one of the fingers 20) can pass through the slit and be received in the central opening (as the finger 20 pivots inwardly, Fig. 2; col. 3, lines 25-28). The limitation “wherein the slit enables the body of the suspension platform to be bent in opposite directions” to open the pathway is a functional limitation of the claimed slit and does not further limit the structure of the slit or the body. Regarding functional limitations, the examiner notes that an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Since the claimed structure is shown in the prior art, the examiner maintains that the prior art is capable of meeting the functional limitations. 
Regarding claim 14, McKain further discloses a closing means (brackets 24 and cross member 28, Fig. 2) attached to the suspension platform (18) that is configured to keep the slit (22) closed (Fig. 2).
Claim Rejections - 35 USC § 103
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over McKain in view of Rimback (US Patent No. 10,478,701, hereinafter Rimback).
Regarding claim 2, McKain teaches the claimed invention substantially as claimed, as set forth above for claim 1. McKain does not teach the suspension platform is planar in shape. However, Rimback teaches a similar goal for golf (Figs. 1-4; col. 2, lines 59-65) comprising a suspension platform (plate 11 for suspending fingers 12; col. 3, lines 1-15) that is planar in shape (as shown in Figs. 1-4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of McKain by providing the suspension platform with a planar shape as taught by Rimback, since this involves the simple substitution of one known shape of a suspension platform for stopping a rolling ball for another known shape of a suspension platform for stopping a rolling ball, to yield predictable results. 
Regarding claim 6, McKain teaches the claimed invention substantially as claimed, as set forth above for claim 1. McKain does not teach a plurality of inner fingers. However, Rimback teaches a similar goal for golf (Figs. 1-4; col. 2, lines 59-65) comprising a plurality of inner and outer fingers (surface features 12; col. 3, lines 10-31) extending downwards from a suspension platform (plate 11), wherein the inner fingers (12) are disposed at points along the suspension platform (11) that are within a circular arrangement of the outer fingers (see Figs. 1 and 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of McKain by disposing a plurality of inner fingers as taught by Rimback at points along the suspension platform that are within the circular arrangement of outer fingers, in order to enhance the ball-stopping function of the goal (Rimback, col. 3, lines 27-31).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over McKain in view of Hunter (US Patent No. 4,809,988, hereinafter Hunter).
Regarding claim 4, McKain teaches the claimed invention substantially as claimed, as set forth above for claim 1. McKain does not explicitly teach the outer fingers comprise a flexible material. However, Hunter teaches a similar goal for foot golf (Fig. 1; col. 1, lines 6-10) comprising a plurality of outer fingers (suspended members 18; col. 3, lines 14-35) comprising a flexible material that enables the outer fingers (18) to bend upon contact with a ball (col. 3, lines 21-23, “members 18 … may be rigid or flexible in construction”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of McKain by selecting a flexible material as taught by Hunter for the outer fingers, because this involves the simple substitution of one known material for fingers of a foot golf goal with another known material for fingers of a foot golf goal, to yield predictable results.
Regarding claim 5, the modified McKain teaches the claimed invention substantially as claimed, as set forth above for claim 4. McKain further teaches the circular arrangement of outer fingers (20, Fig. 1) comprises an equidistant spacing between adjacent fingers (col. 6, lines 54-55). McKain does not explicitly describe the equidistant spacing as being about 6 inches. However, McKain teaches that the spacing of the fingers should be “a distance less than the diameter of ball B to prevent the ball from entering or leaving an inner trap area A defined by the fingers without contacting at least one finger 20” (col. 3, lines 6-9). McKain describes using the goal with a ball having a diameter of eight inches (col. 3, lines 47-49). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spacing of the fingers to be any desired dimension less than 8 inches, including about 6 inches, in order to ensure that the ball contacts at least one of the fingers when entering the trap area defined by the fingers, since the court has held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over McKain.
Regarding claim 7, McKain teaches the claimed invention substantially as claimed, as set forth above for claim 1. Each of McKain’s outer fingers (20) inherently have a length (McKain provides one non-limiting example length of ten inches; see col. 3, lines 50-52), but McKain does not explicitly disclose a length of about nine inches as claimed. The examiner notes that a dimension of nine inches would not appear to function any differently than the exemplary length of ten inches disclosed by McKain. In both cases, the fingers serve to trap a soccer ball that rolls under the suspension platform (see McKain, Fig. 1, col. 3, lines 3-13; compare to Applicant’s para. 0036). Therefore, the examiner concludes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fingers of McKain to have a length of about nine inches, since the court has held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over McKain in view of Baldorossi et al. (US Patent No. 4,359,225, hereinafter Baldorossi).
Regarding claim 9, McKain teaches the claimed invention substantially as claimed, as set forth above for claim 1. McKain further teaches the outer fingers comprise an outer finger having a shaft (at reference number 20 in Fig. 2). McKain does not teach the finger defines a downwards taper on one side of the shaft. However, Baldorossi discloses a goal for a golf game (Fig. 1) comprising an outer finger (14; col. 4, lines 15-17) having a shaft that defines a taper on one side of the shaft (tapering to tip 16 on at least one side of the shaft as shown in Fig. 2). The tapering is considered to facilitate bending of the shaft in a direction of the taper because the tapered finger (14) bends inwardly as a ball rolls past the finger (14) into the central portion of the goal (col. 4, lines 32-42) and bends outwardly to prevent a trapped ball from leaving the central portion of the goal, as shown in Fig. 2. Either of these directions is considered to be a direction of the taper, as best understood by the examiner in view of the issues under 35 USC 112(b) discussed above. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of McKain by configuring at least one of the outer fingers to define a downwards taper on one side of the shaft (i.e., tapering downwardly to a tip at its free end, analogous to the tapering to the free end 16 in Baldorossi), in order to minimize resistance to a ball entering the goal while optimizing resistance to the ball exiting the goal to ensure that the ball is effectively trapped (Baldorossi, col. 2, lines 5-38).
Regarding claim 10, McKain teaches the claimed invention substantially as claimed, as set forth above for claim 1. McKain further teaches the outer fingers comprise an outer finger having a shaft (at reference number 20 in Fig. 2). McKain does not teach the shaft comprises a plurality of ridges. However, Baldorossi discloses a goal for a golf game (Fig. 1) comprising an outer finger (tine or finger 14; col. 4, lines 15-17) having a shaft that comprises a plurality of ridges (col. 6, lines 61-68, the tine 14 having “a corrugated form”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of McKain by providing the shaft with a plurality of ridges as taught by Baldorossi, in order to optimize the stiffness of the finger (Baldorossi, col. 6, lines 61-65).
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter.
Regarding claim 15, Hunter discloses a goal for foot golf (Fig. 1; col. 1, lines 6-11) comprising a suspension platform (frame 14; col. 2, lines 62-68) configured to be supported from below (by mounting shaft 24), the suspension platform comprising a body (14) that is configured to support a plurality of fingers (trapping means 18; col. 2, lines 65-68; col. 3, lines 13-15); a plurality of outer fingers (18) extending downwards from the suspension platform (14), wherein the outer fingers (18) are disposed about the suspension platform (14) in a circular arrangement (col. 4, lines 40-46, “a circular (viewed from the top of the goal) design”) having a diameter (col. 4, lines 35-37) suitably dimensioned for playing foot golf (col. 1, lines 6-37; with an exemplary diameter of 30 inches, col. 4, lines 35-37); and a stand (mounting shaft 24 and base 16; col. 4, lines 9-14) positionable underneath the suspension platform (14) that is configured to support the suspension platform (14) from below (Fig. 1). 
Hunter does not explicitly teach that the diameter of the circular arrangement is “substantially equal to that of a regulation foot golf hole.” (For the purpose of examination, the limitation “substantially equal to that of a regulation foot golf hole” is interpreted in view of Applicant’s disclosure, see para. 0005, 0030, and 0033, to encompass dimensions within the range of about 18 inches to about 22 inches, or about 19 inches to about 21 inches, or 50-52 cm.) However, the examiner notes that diameters in the range of 50-52 cm (or about 20 inches) would not appear to function any differently than the exemplary diameter of 30 inches disclosed by Hunter. In both cases, the circular arrangement of fingers serves to trap a soccer ball that rolls under the suspension platform (see Hunter, col. 2, line 65-col. 3, line 5 and col. 3, lines 36-46; compare to Applicant’s para. 0036). Therefore, the examiner concludes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circular arrangement of Hunter to have a diameter substantially equal to that of a regulation foot golf hole (i.e., within the range of about 18 inches to about 22 inches, or within the narrower ranges of about 19 inches to about 21 inches or 50-52 cm), since the court has held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 16, Hunter further discloses the stand (Fig. 1) comprises a central column (mounting shaft 24) and support members (lower frame arms 36) extending outwards horizontally from the top of the central column (col. 4, lines 16-24), wherein the support members (36) are configured to support the suspension platform (14) from below (Fig. 1).  
Regarding claim 17, Hunter further discloses the stand (Fig. 1) comprises a base (16) connected to the bottom of the central column (24) that is configured to orient the central column (24) vertically upright (col. 4, lines 12-14).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hunter in view of Rolfe (US Patent No. 1,208,838, hereinafter Rolfe).
Regarding claim 18, Hunter teaches the claimed invention substantially as claimed, as set forth above for claim 16. Hunter further discloses the central column (24, Fig. 1) of the stand comprises a bottom end that enables the central column (24) to be inserted into the ground (col. 4, lines 15-16). Hunter does not teach the bottom end is pointed. However, Rolfe teaches a similar goal for golf (Fig. 1) comprising a stand with a central column comprising a pointed bottom end (stake 18, Fig. 1, or rod 18a, Fig. 6; pg. 1, lines 66-69) that enables the central column to be inserted into the ground (17). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hunter by making the bottom end of the central column pointed as taught by Rolfe, in order to securely support the goal on a lawn.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ely et al. (US Patent No. 2,467,549) discloses a goal for ball games comprising a plurality of fingers each having a head (34) and a shaft (32, Fig. 3) received in an opening in a planar horizontal surface of a suspension platform.
Dietrich (DE 10246952 B4) discloses a goal for foot golf comprising a planar suspension platform (150).
MultiGolf (non-patent literature) discloses a foot golf goal in combination with a disc golf basket, as disclosed but not claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /November 14, 2022/